DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tajiri (US Patent No. 5,490,572).
Regarding claim 24, Tajiri discloses a method (Fig. 1) for preventing air from infiltrating into an evaporator of an automobile heating and/or air conditioning system when a compressor in said system is started at a temperature outside the automobile below -15°C (such the preamble statement recites a mere purpose which does not result a manipulative difference between the claimed invention and Tajiri. Further, Tajiri has a refrigerant flowing within a closed circuit so that meets the purpose as claimed),
wherein the automobile comprises an electric motor (M, Fig. 1), said electric motor operatively connected to a battery (the motor is connected to the battery to receive electrical power), said method comprising:
providing the automobile with a reversible cooling loop (refrigerant circuits 13 and 14) comprising a first heat exchanger (exterior heat exchanger 4), an expansion valve (16), a second heat exchanger (interior heat exchanger 5), a compressor (12);
operating the reversible cooling loop (see the flow in the circuits 13 and 14 in Fig. 1) by flowing a coolant (refrigerant) through said reversible cooling loop; and
directing air flow over the second heat exchanger (5) and into the passenger compartment (air is directed into the compartment 2 when damper 31a-c are opened),
wherein the first heat exchanger (4) is configured to operate, in the first loop (cooling mode), as a condenser (reject the heat to exterior), and is configured to operate, in the second loop (heating mode), as an evaporator (absorb the heat from exterior),
wherein the second heat exchanger (5) is configured to operate, in the first loop (cooling mode), as an evaporator (cooling the interior/battery), and is configured to operate, in the second loop (heating mode) as a condenser (heating the interior/battery),
wherein the first loop is a cooling loop configured to provide air conditioning to the passenger compartment of the automobile (the interior heat exchanger 5 is an evaporator in the cooling mode),
wherein the second loop is a heating loop configured to provide heating to the passenger compartment of the automobile (the interior heat exchanger 5 is a condenser in the heating mode),
wherein the reversible cooling loop recovers energy from the battery and delivers energy to the battery through a heat transfer fluid circuit (air path through the battery 41) via the coolant (see col. 12, line 48 to col. 13, line 12, heating or delivering energy of the batteries is performed by directing from the heated air from interior heat exchanger 5; and col. 15, lines 36-65; cooling or recovering energy of the batteries is performed by directing the cooled air from the interior heat exchanger 5; and col. 17, lines 1-40 discloses that the cooling/heating of the compartment 2 can be conducted simultaneously with cooling/heating of the battery), thereby managing a temperature of the battery (to keep the temperature of the battery in optimum charging temperature), and
wherein in the first heat exchanger, the second heat exchanger, or the first heat exchanger and the second heat exchanger, there is simultaneous flow of the coolant and the heat transfer fluid (the interior or second heat exchanger 5 has simultaneous flow of refrigerant and air).
wherein the reversible cooling loop prevents air from infiltrating into the evaporator when the compressor is started (Fig. 1 of Tajiri discloses that the refrigerant circulate in a closed loop within refrigerant circuits 13 and 14, therefore the refrigerant circuit does not leak or infiltrate air, which meets the function “prevents air from infiltrating into the evaporator when the compressor is started” as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-14, 25 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487) in view of Minor (US PGPub No. 2006/0243944), Mehdi (US Patent No. 4,616,484), Haussmann (DE 102005048241 A1) and Tajiri (US Patent No. 5,490,572).
Regarding claim 9, Alflekt discloses a method for heating and/or air conditioning a passenger compartment of an automobile (Figs. 13 and 14), the method comprising:
wherein the automobile comprises an electric motor (“electric motor”, paragraph 0043), said electric motor operatively connected to a battery (the motor is connected to the battery to receive electrical power), and
a reversible cooling loop, said reversible cooling loop comprising a first heat exchanger (exterior heat exchanger 3), an expansion valve (9), a second heat exchanger (interior heat exchanger 2), a compressor (1), and a branch (a branch line where heat exchanger 7 is positioned),
wherein the method comprises:
operating the reversible cooling loop (the refrigerant circuit in Figs. 13 and 14) by flowing a coolant (refrigerant) through the reversible cooling loop, 
directing air flow over the second heat exchanger (2) and into the passenger compartment (interior),
wherein the first heat exchanger (3) is configured to operate, in the first loop (Fig. 14), as a condenser (receiving a refrigerant flow from compressor 1), and is configured to operate, in the second loop (Fig. 13), as an evaporator (receiving a refrigerant flow from expansion valve 8),
wherein the second heat exchanger (2) is configured to operate, in the first loop (Fig. 14), as an evaporator (receiving a refrigerant flow from expansion valve 9), and is configured to operate, in the second loop (Fig. 13) as a condenser (receiving a refrigerant flow from compressor 1),
wherein the first loop (Fig. 14) is a cooling loop configured to provide air conditioning to the passenger compartment of the automobile (the interior heat exchanger 2 is an evaporator or cooling in the first loop in Fig. 14),
wherein the second loop (Fig. 13) is a heating loop configured to provide heating to the passenger compartment of the automobile (the interior heat exchanger 2 is a condenser or heating in the second loop in Fig. 13).
However, Alflekt fails to disclose wherein the coolant comprises 2,3,3,3-tetrafluoropropene (also known as HFC-1234yf and R1234yf),
wherein the temperature outside the automobile is below -15°C; and
Alflekt also fails to explicitly disclose a branch line, wherein the reversible cooling loop recovers energy from the battery and delivers energy to the battery through the branch, thereby managing a temperature of the battery,
wherein the branch comprises a heat exchanger and an expansion valve,
wherein the branch connected at one end to an outlet of the first heat exchanger and at the other end to an outlet of the second heat exchanger, with respect to flow of the coolant in the first loop.
Minor discloses R-1234yf as a refrigerant in a vehicle's air conditioning system (paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 2,3,3,3-tetrafluoropropene as a refrigerant in Alflekt as taught by Minor in order to advantageously decrease the ozone depletion and global warming potential.
Examiner takes official notice that the temperature of outside the automobile may drop below -15°C, so one of ordinary skill in the art would design the air conditioning of the automobile in Alflekt capable to fully operate below -15°C.
Further, Mehdi discloses the air conditioning system for a vehicle is capable of effective operation below -21°F (col. 6, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the temperature outside the automobile is below -15°C in order to provide sufficient air conditioning for vehicles operating in colder climates.
Haussmann discloses a branch line (140, Fig. 2), wherein the cooling loop recovers energy from the battery (the cooler 142 provides cooling to the battery 202, thus recovers heat energy from the battery), thereby managing a temperature of the battery (to regulate temperature of the battery at a temperature range, paragraph 0002 of the translation, when the battery is producing heat), and
wherein the branch (140) comprises a heat exchanger (142) and an expansion valve (145).
Tajiri discloses heating the battery to increase battery output and charging efficiency (col. 3, lines 1-8).
According to the teachings, Alflekt in view of Haussmann and Tajiri may have an additional branch with a heat exchanger for battery and an expansion valve that parallelly connects the interior heat exchanger 2 at the user side (see reproduced figure below). As a result, the reversible cooling loop (of modified Alflekt that includes heating and cooling modes) recovers energy from the battery (cooling) and delivers energy to the battery (heating) through the branch, thereby managing a temperature of the battery.

    PNG
    media_image1.png
    373
    794
    media_image1.png
    Greyscale

Alflekt in view of Haussmann and Tajiri also discloses wherein the branch connected at one end to an outlet of the first heat exchanger (the “one end” in reproduced figure below connects to a coolant outlet from outside heat exchanger 3) and at the other end to an outlet of the second heat exchanger, with respect to flow of the coolant in the first loop (the “other end” connects to a coolant outlet from inside heat exchanger 3 in the loop of Fig. 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention have provided a branch line, wherein the reversible cooling loop recovers energy from the battery and delivers energy to the battery through the branch, thereby managing a temperature of the battery, wherein the branch comprises a heat exchanger and an expansion valve, wherein the branch connected at one end to an outlet of the first heat exchanger and at the other end to an outlet of the second heat exchanger, with respect to flow of the coolant in the first loop in Alfekt as taught by Haussmann and Tajiri in order to cool/heat the battery within an optimum temperature range for battery output and charging efficiency.
Regarding claims 10-13, Alflekt as modified, and specifically Minor et al. teach the coolant comprises 1 % to 99% by weight of HFC-1234yf ([0025], [0026], and [0028]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See specifically Minor Table 2, rows 23-25 under “Most Preferred' column.
Further, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Regarding claim 14, Alflekt as modified further discloses wherein the automobile further comprises a thermal engine (“internal combustion engine” in paragraph 0043).
Regarding claim 25, Alflekt as modified further discloses wherein the temperature outside the automobile is below -20°C (Alflekt in view of Mehdi discloses the ambient temperature is below 21°F).
Regarding claim 28, Alflekt as modified further discloses wherein the reversible cooling loop recovers energy from the battery in cooling mode by the branch (the refrigerant cools the battery in “heat exchanger for battery” in cooling mode of Fig. 14) and delivers energy to the battery in heating mode by the branch (the refrigerant heats the battery in “heat exchanger for battery” in heating mode of Fig. 13), thereby managing a temperature of the battery.
Claims 15 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487) in view of Mehdi (US Patent No. 4,616,484) and Amaral (FR 2806964 A1).
Regarding claim 15, Alflekt discloses a method for heating and/or air conditioning a passenger compartment of an automobile (Figs. 13 and 14), the method comprising:
wherein the automobile comprises an electric motor (“electric motor”, paragraph 0043), said electric motor operatively connected to a battery (the motor is connected to the battery to receive electrical power), and
the reversible cooling loop comprising a first heat exchanger (exterior heat exchanger 3), an expansion valve (9), a second heat exchanger (interior heat exchanger 2), a compressor (1) and a branch (a branch line where heat exchanger 7 is positioned),
wherein the method comprises:
operating the reversible cooling loop (the refrigerant circuit in Figs. 13 and 14) by flowing a coolant (refrigerant), , wherein the coolant of the reversible cooling loop recovers energy from the battery and delivers energy to the battery through a heat transfer fluid circuit (expanded refrigerant may be directed to auxiliary heat exchanger 7 in the mode of Fig. 13, paragraph 0059; the refrigerant may give off some heat in the auxiliary heat exchanger 7 in the mode of Fig. 14, paragraph 0061; and the auxiliary heat exchanger 7 is connected to a coolant circuit to provide/absorb heat from the drive system, paragraph 0045; and the drive system includes batteries, paragraph 0043); and
directing air flow over the second heat exchanger (2) and into the passenger compartment (interior),
wherein the first heat exchanger (3) is configured to operate, in the first loop (Fig. 14), as a condenser (receiving a refrigerant flow from compressor 1), and is configured to operate, in the second loop (Fig. 13), as an evaporator (receiving a refrigerant flow from expansion valve 8),
wherein the second heat exchanger (2) is configured to operate, in the first loop (Fig. 14), as an evaporator (receiving a refrigerant flow from expansion valve 9), and is configured to operate, in the second loop (Fig. 13) as a condenser (receiving a refrigerant flow from compressor 1),
wherein the first loop (Fig. 14) is a cooling loop configured to provide air conditioning to the passenger compartment of the automobile (the interior heat exchanger 2 is an evaporator in the first loop in Fig. 14),
wherein the second loop (Fig. 13) is a heating loop configured to provide heating to the passenger compartment of the automobile (the interior heat exchanger 2 is a condenser in the second loop in Fig. 13).
wherein the reversible cooling loop prevents air from infiltrating into the evaporator when the compressor is started (Alflekt discloses a coolant or refrigerant circulates in a closed main circuit, paragraph 0001, therefore the refrigerant circuit does not leak or infiltrate air, which meets the function “prevents air from infiltrating into the evaporator when the compressor is started” as claimed), and
wherein the branch comprises a third heat exchanger (7). 
Alfekt fails to disclose wherein the temperature outside the automobile is below -15°C, and wherein the branch comprises a third heat exchanger which uses exhaust gas from a thermal engine to exchange heat with the coolant.
Please see the official notice and teaching of Mehdi in claim 9 above for designing an air conditioner for a vehicle to fully operate in ambient temperature below -15°C.
Amaral (Fig. 2) discloses a heat exchanger (30) which uses exhaust gas (from pipe 32) from a thermal engine (28) to exchange heat with the coolant (in the heat exchanger 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the branch comprises a third heat exchanger which uses exhaust gas from a thermal engine to exchange heat with the coolant in Alflekt as taught by Amaral in order to increase the heating performance of the heat pump.
Regarding claim 26, Alflekt as modified further discloses wherein the temperature outside the automobile is below -20°C (Alflekt in view of Mehdi discloses the ambient temperature is below 21°F).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487), Minor (US PGPub No. 2006/0243944), Mehdi (US Patent No. 4,616,484), Haussmann (DE 102005048241 A1) and Tajiri (US Patent No. 5,490,572) as applied to claim 9 above, and further in view of Inaba (US PGPub No. 2008/0216501) and Brasz (US PGPub No. 2005/0103465).
Regarding claim 22, Alflekt fails to disclose wherein the reversible cooling loop further comprises a pump, and the compressor is configured to act as a turbine and wherein the reversible cooling loop can operate in Rankine mode.
Inaba (Fig. 1) discloses a method for heating and/or air conditioning a passenger compartment of an automobile, wherein a cooling loop (300) comprises a pump (330) and a turbine (320) such that the cooling loop can operate in Rankine mode. Further, Brasz generally teaches that compressors (24) in air-conditioning systems are commonly suitable and effective in reverse as turbines (24), and with the addition of a pump (29) are capable of operating in a Rankine cycle (see Figs. 4-6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the reversible cooling loop such that the compressor acts as a turbine and the loop operates in a Rankine mode, as suggested by lnaba and Brasz, in order to generate electrical energy from the waste heat recovered from the battery and/or engine such that efficiency is further improved.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487), Mehdi (US Patent No. 4,616,484) and Amaral (FR 2806964 A1) as applied to claim 15 above, and further in view of Inaba (US PGPub No. 2008/0216501) and Brasz (US PGPub No. 2005/0103465).
Regarding claim 23, please see the rejection of claim 22 above.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tajiri (US Patent No. 5,490,572) in view of Mehdi (US Patent No. 4,616,484).
Regarding claim 27, Please see the official notice and teaching of Mehdi in claim 9 above for designing an air conditioner for a vehicle to fully operate in ambient temperature below -15°C.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487), Mehdi (US Patent No. 4,616,484) and Amaral (FR 2806964 A1) as applied to claims 15 above, and further in view of Minor (US PGPub No. 2006/0243944).
Regarding claim 29, Alflekt fails to disclose wherein the coolant comprises 2,3,3,3-tetrafluoropropene (also known as HFC-1234yf and R1234yf).
As noted in claim 9 above, Minor discloses R-1234yf as a refrigerant in a vehicle's air conditioning system (paragraph 0018).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use 2,3,3,3-tetrafluoropropene as a refrigerant in Alflekt as taught by Minor in order to advantageously decrease the ozone depletion and global warming potential.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tajiri (US Patent No. 5,490,572) in view of Minor (US PGPub No. 2006/0243944).
Regarding claim 30, please see the rejection of claim 29 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding claim 15 that Alflekt explicitly disparages using exhaust heat to heat the coolant in the refrigerant circuit, it is noted that the cited paragraph 0003 in Alflekt discloses disadvantages of the specific  system in the document DE 19813674 C1, but not necessary disparages the general idea of using exhaust heat as a heat source of a heat pump. Further, the teaching reference Amaral, discloses features that eliminate disadvantages as identified in Alflekt. Amaral discloses that the exhaust flow may bypass the refrigerant heat exchanger 30 by regulating valves, thus eliminates the first and second disadvantages of oil decomposition and corrosion due to high temperature and eliminates the fourth disadvantage since the temperature of the heat exchanger is controlled through the exhaust bypass. For the third disadvantage, it is tied to the size and position of the specific heat exchanger in the patent document, but not applicable to all heat exchanger installations. The size and position may be adjusted to one of ordinary skill in the art. Finally, the disadvantage of the fifth disadvantage is irreverent since the disclosure of Alflekt has an internal heat exchanger 4.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 24. When reading the preamble in the context of the entire claim, the recitation “preventing air from infiltrating into an evaporator of an automobile heating and/or air conditioning system when a compressor in said system is started at a temperature outside the automobile below -15°C” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763